

117 SRES 102 ATS: Recognizing the 100th anniversary of The Hoosier Gym and the 35th anniversary of the release of the film “Hoosiers”.
U.S. Senate
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 102IN THE SENATE OF THE UNITED STATESMarch 10, 2021Mr. Braun (for himself and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the 100th anniversary of The Hoosier Gym and the 35th anniversary of the release of the film Hoosiers.Whereas The Hoosier Gym is a basketball gymnasium, museum, and community center located in Knightstown, Indiana, and is famous for being a filming location for the 1986 basketball movie Hoosiers, starring Gene Hackman and Dennis Hopper;Whereas, in 1920, the Knightstown Community School had no gymnasium;Whereas, in February 1921, a half dozen Knightstown businessmen met to discuss the fact that Knightstown was lagging behind other towns in the development of children's athletic education;Whereas, after much debate, a plan to build a gymnasium and community house was developed and approved;Whereas, to help fund the new gym, the Knightstown businessmen raised more than $14,400 in donations from more than 250 citizens and several local businesses;Whereas, on December 1, 1921, construction of the gym was completed;Whereas, at 105 feet (32 meters) long and 80 feet (24 meters) wide, the new gym was big enough to accommodate not only basketball games and spectators (with bleacher seating around the sides and ends of the playing floor), but also many civic and community-oriented events;Whereas it was not long before arrangements were made for several professional basketball teams to play on the new floor, including the EmRoes, the Michigan Rails, and the Baltimore Orioles, and the town even persuaded players from various colleges to compete against local teams;Whereas, by 1966, the gym had become obsolete with the building of a new high school and gym;Whereas the Panthers of Knightstown played their last official regular-season basketball game at the gym in February 1966;Whereas, after 45 years of serving the community and providing a place for its young people to grow and develop, the gym was closed, and for the next 19 years, the gym saw little use;Whereas, in 1985, interest in the gym increased when a film crew descended upon Knightstown, Indiana, looking for a place to film Hoosiers;Whereas Hoosiers is an American sports film written by Angelo Pizzo and directed by David Anspaugh in his feature directorial debut, and both individuals were raised in Indiana;Whereas the film tells the story of the unique phenomenon known as Hoosier Hysteria—Indiana’s obsession with basketball;Whereas the film is inspired by the 1954 Milan High School team, which made an unlikely run to win the Indiana High School Boys Basketball State Championship, which consisted of a single class of high school basketball for all schools throughout the State;Whereas about 1/3 of the film was filmed in the gym, and the film included many Hoosiers, including players on the team and most of the stand-ins;Whereas Dennis Hopper’s role earned him an Oscar nomination, and Jerry Goldsmith was also nominated for an Academy Award for his score;Whereas the film Hoosiers is often considered the greatest sports movie of all time and was added to the National Film Registry in 2001 by the Library of Congress as being culturally, historically, or aesthetically significant;Whereas, as a result of the success of this film, the old Knightstown gymnasium came to be known as The Hoosier Gym;Whereas The Hoosier Gym has kept the same look as it did when Hoosiers was filmed in 1985;Whereas, by 1988, the gym faced possible demolition when the 112-year-old school next door, then serving as an elementary school, was replaced by a new school north of town, but Historic Knightstown and Historic Landmarks of Indiana stepped forward to help preserve the gym;Whereas now The Hoosier Gym usually hosts 80 high school basketball games with teams from throughout the country and over 100 games in total each year;Whereas, each year, the gym holds the Hoosiers Reunion All-Star Classic, where Indiana's best high school athletes play against each other, with the teams named Hickory and Terhune, as in the film;Whereas many of these athletes have gone on to play in the National Basketball Association and the Women’s National Basketball Association;Whereas Hoosiers and The Hoosier Gym have highlighted the cultural impact and importance of basketball in the State of Indiana to the world;Whereas, in 2021, The Hoosier Gym is celebrating its 100th anniversary, and the film Hoosiers is celebrating its 35th anniversary; andWhereas the film Hoosiers, The Hoosier Gym, Hinkle Fieldhouse, and all the other locations throughout Indiana used for filming highlight Hoosiers’ love for basketball and Hoosier Hysteria at its finest: Now, therefore, be itThat it is the sense of the Senate that—(1)The Hoosier Gym, which is celebrating its 100th anniversary in 2021, continues to remain an important historical and cultural location for the State of Indiana, Henry County, the Town of Knightstown, and the nearly 80,000 basketball enthusiasts and tourists throughout Indiana, the United States, and the world that visit the location every year;(2)the film Hoosiers, which is celebrating its 35th anniversary in 2021, continues to remain one of the top ranked and most influential sports movies of all time, highlights the love of basketball in the State of Indiana, and provides a better understanding of Hoosier Hysteria to the world;(3)both the film and this historical location deserve recognition for the continued legacies that greatly enrich the State of Indiana, its local communities, and its citizens by providing the world with a better understanding of the love of basketball in Indiana and what it means to be a Hoosier;(4)continued admiration for this film and historical location reinforces the quote by Dr. James Naismith, basketball’s inventor, after visiting an Indiana High School State Basketball Championship game that Basketball really had its beginning in Indiana which remains today the center of the sport, and such admiration continues to promote throughout the world a better understanding of the motto In 49 States, it's just basketball, but this is Indiana; and(5)the anniversaries of the film Hoosiers and The Hoosier Gym should be recognized due to the historical and cultural significance each had and continue to have in introducing the State of Indiana and its love of basketball to the rest of the country and the world.